Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art regarding Claim 7 does not fully cover utilizing the policy administration unit to apply access control policy of one of the data file where the processed data from the first file is stored along with the data in the second file. 
As for Claim 11, known prior art does not fully cover using a data processing unit to remove a column to form a table while the processed data is stored in a data file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Kakui (WO2019012572) in view of Patton (US20190187980).

Regarding Claim 1, Kakui discloses a data lake, (Paragraph [0002 lines 3-5])
wherein the data lake includes a data store including a first data file and a second data file, (Paragraph [0003] E.N. A data lake is an unfiltered data store/database where data can be held and stored in form of data files.)
a data processing unit that treats treatment source data stored in the first data file and stores treated data in the second data file, (Paragraph [0003 lines 3-5] E.N. A first data file is processed by the data processing unit and the contents of the processed file is held as a separate ‘second’ data file.)
and a data lake management unit including a metadata management unit (Paragraph [0025])
the metadata management unit includes a metadata collection unit, (Paragraph [0035 lines 5-8])
a lineage collection unit, Paragraph [0035 lines 5-8] metadata management device includes a lineage detection unit.)
a metadata table, (Paragraph [0049])
and a lineage table, (Paragraph [0059])
the data processing unit transmits data lineage information of the second data file to the lineage collection unit, (Paragraph [0009] E.N. Data lineage is used to detect the presence or absence of lineage information between an original (first) and a processed (second) file.)
the lineage collection unit collects the data lineage information to store in the lineage table, (Paragraph [0038])
metadata of the data file is transmitted to the metadata collection unit, the metadata collection unit collects the metadata 44 to store in the metadata table, (Paragraph [0037])

Kakui does not but in related art, Patton teaches: A data access control system comprising (Paragraph [0020 lines 6-7] E.N. The Access Control is set up by an administrator and its main function is to allow or deny access to particular resources. Therefore, a data access control system can be interpreted as allowing or denying data from accessing certain resources within the system.) 
and a policy administration unit, (Paragraph [0062] E.N. The Policy manager is responsible for creating new policies, editing existing policies, deleting policies as well as making sure the policies are enforced.)
the policy administration unit includes a policy setting unit, (Paragraph [0063 lines 1-3] E.N. The policy manager receives requests to set certain policies from a database administrator as well as creating the policies requested.) 
a policy table, (Paragraph [0059 lines 2-3] E.N. A table is a collection of records/information while a store can be a collection of tables and indexes. A policy store can contain multiple tables and indexes regarding information related to policies.) 
 and a policy retrieval unit, (Paragraph [0062 lines 1-2] E.N. The Policy manager acts as a retrieval unit by using the policy stored in the policy store to enforce the said policies) 
the policy setting unit generates a predetermined access control policy with reference to the lineage table and the metadata table to store in the policy table, (Paragraph [0063 lines 1-6] E.N. With the policy manager able to implement various operations such as generating new polices and storing the said policies in a policy store, the new policies can be associated with data obtained from a lineage or metadata table.)
and the policy retrieval unit provides an access control policy which should be applied or recommended to the second data file with reference to the policy table. (Paragraph [0062 lines 1-3] E.N. The Policy Manager who acts as a retrieval unit, retrieves policies that would be relevant, from the policy store and enforces a said policy to the object.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakui to incorporate the teachings of Patton because Kakui already discloses a data lake, data processing unit, lineage table, metadata table, the different management and collection units while failing to explicitly teach a policy administrator, table and retrieval unit. Incorporating the teachings of Patton to Kakui allows for a data access control system to comprise a data storage aspect along with a policy management unit that generates policies regarding the data stored in a data lake.

Regarding Claim 2, Kakui in view of Patton teaches the data access control system of Claim 1. Kakui does not but in related art, Patton teaches: wherein the data lake further includes an access control unit, (Paragraph [0020 lines 7-9] E.N. Kakui already has disclosed a data lake (Paragraph [0002 lines 3-5]) and an access control unit has also been disclosed by Patton (See Paragraph [0020 lines 6-7] regarding access control unit. Therefore, adding an access control unit (which creates rules and allows/deny for certain files to access certain location) into a data lake would allow for the data lake to start organizing the files within by determining what/where the files are able to access.)
the access control unit includes a policy decision unit and a policy enforcement unit, the policy decision unit decides the access control policy provided by the policy retrieval unit, and the policy enforcement unit implements the decided access control policy. (Paragraph [0062 lines 1-3] E.N. The Policy Manager acts as an access control unit by creating, removing as well as enforcing policies.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakui to incorporate the teachings of Patton because Kakui fails to explicitly disclose access control unit which is taught by Patton. Incorporating the teachings of Patton to Kakui allows for a data lake to contain an access control system which can be used to make and enforce policy decisions. 

Regarding Claim 3, Kakui in view of Patton teaches the data access control system of Claim 1. Kakui further discloses wherein the metadata management unit further includes a tag registration unit and a tag table, (Paragraph [0035 lines 5-8] E.N. The metadata management device includes a feature amount generation unit. A tag is the information about the metadata itself while a feature amount can also do the same, such as including information regarding the metadata like date last modified, source material etc.)
the tag registration unit stores a tag in the tag table, (Figure 2, Element 203 and 211)

Kakui does not, but in related art Patton teaches: and the policy setting unit stores the predetermined access control policy in the policy table with reference to 45 the tag table. (Paragraph [0063 lines 1-6] E.N. The policy manager who also acts as a setting unit is able to store policies in the policy store. Therefore, adding the tag table information to the policy manager would allow for specific access control policy due to the policy manager having the ability to create new policies (See Paragraph [0062 lines 1-2])
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakui to incorporate the teachings of Patton because Kakui already discloses the tag registration unit and the tag table while falling to explicitly teach storing the access control policy in the policy table which is taught by Patton. Incorporating the teachings of Kakui to Patton allows for the access control policy stored in the policy table to use the information from the tag table as a reference when storing the access control policy. 

Regarding Claim 4, Kakui in view of Patton teaches the data access control system of Claim 1. Kakui further discloses wherein the data processing unit is formed of a data processing unit that processes the data file as the treatment, and the lineage collection unit collects the data lineage information transmitted by the data processing unit to (Paragraph [0006 1-5] E.N. Data lineage is collected using the information set out by the output of the data processing program.)
store in the lineage table. (Paragraph [0038 lines 1-3] Data Lineage information can be stored in the lineage table.)

	Regarding Claim 5, Kakui in view of Patton teaches the data access control system of Claim 4. Kakui further discloses wherein the data processing unit merges the plurality of data files. (Paragraph [0046 lines 1-3] E.N. The combiner receives the evaluation value output by the different gate function unit and outputs a result.)

	Regarding Claim 6, Kakui in view of Patton teaches the data access control system of Claim 1. Kakui further discloses wherein the data store is formed of a first data store including a first data file and a second data store including a second data file, (Paragraph [0037] E.N. The data file 301 is stored in a data lake. It is also previously stated in Paragraph [0050 line 1] that the data file can be a file pair (which is at least two files). Therefore, multiple data stores can be found within the data lake, as each data file can be within a data store.)
the data processing unit is formed of a data duplication unit that duplicates the first data file to obtain the second data file, (Paragraph [0121] E.N. To check the duplication of the two files, they are divided into multiple chunks and the checksum is calculated for the files. If they are successful that indicates that the files were duplicated.)
and the lineage collection unit collects the data lineage information of the second data file duplicated by the data duplication unit (Paragraph [0129 and 0132] E.N. The cluster with considerable duplication is able to be detected and contains a data lineage mapped.)
to store in the lineage table. (Paragraph [0038 lines 1-3] Data Lineage information can be stored in the lineage table.)

Regarding Claim 12, Kakui discloses A data access control method of applying an access control policy according to a treatment content of a program in the middle of data lineage, wherein an access control policy of treatment source data is applied to treatment target data generated by data processing. (Paragraph [0056] and Figure 5 E.N. The lineage detection unit can create a target.csv file (301B), which is created by processing the data file source.csv (301A). The administrator has access and the final say to determine if the target file which at the time would be in the middle of data lineage as it is neither approved or rejected, if there is lineage relationship between the files by approving or rejecting the data lineage between the source and processed files.) 
Kakui does not, but in related art, Patton teaches access control policy (Paragraph [0062 lines 1-2] E.N. The Policy manager who acts as an access control, is able to create, edit or delete polices. The Policy Manager can use the information of files which in this case can be data lineage to set forth a certain policy/access control regarding the said files.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakui to incorporate the teachings of Patton because Kakui already discloses data lineage, source and target data while failing to explicitly disclose access control policy which is taught by Patton. Incorporating the teaching of Kakui to Patton allows for the policy manager to use the data lineage information from the lineage detection unit, in combination with creating a new policy by the policy manager regarding both the source and target files.

Regarding Claim 13, Kakui discloses according to a treatment content of a program in the middle of data lineage. (Paragraph [0056] and Figure 5 E.N. The lineage detection unit can create a target.csv file (301B), which is created by processing the data file source.csv (301A). The administrator has access and the final say to determine if the target file (which at the time would be in the middle of data lineage as it is neither approved or rejected) has a lineage relationship between the files by approving or rejecting the data lineage between the source and processed (target) files.)

Kakui does not, but in related art, Patton discloses a data access control method of changing an access control policy, wherein the access control policy after change is recommended as the access control policy which should be applied to new data based on provenance information by data processing. (Paragraph [0049 lines 1-9] E.N. The Application Container which contains policies (See Figure 1 Elements 120a,b and 145a,b) can have multiple branches where each branch is able to store changes made to the Application Container during a project or a particular. Therefore, if there is a new project that relates to new data or information added to the system, the application container can have changes be done such as fixing bugs which in turn also changes the policies that is within the application container.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakui to incorporate the teachings of Patton because Kakui already discloses data lineage while failing to explicitly disclose access control policies which is taught by Patton. Incorporating the teaching of Kakui to Patton allows for a data access control method to change the policy of the new file. 

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kakui (WO2019012572) in view of Patton (US20190187980) and in further view of Saxena (US 20190327271).
	
Regarding Claim 8, Kakui in view of Patton teaches the data access control system of Claim 1. However, the combination of Kakui does not but in related art, Patton teaches: wherein the policy administration unit recommends to change the access control policy (Paragraph [0062 lines 1-2] E.N. The Policy Manager which acts as an administrator unit has the ability to edit/change policies)
apply the changed access control policy (Paragraph [0062 line 3])
Kakui and Patton do not, but in related art, Saxena teaches: based on a treatment content of the treatment source data and to the second data file in which the treated data is stored. (Paragraph [0255 lines 6-8] E.N. The data warehouse which can also be referred as a data store is able to process raw data such as source data into a formatted ‘treated’ data before it is stored in the data warehouse.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakui in view of Patton to incorporate the teachings of Saxena because Kakui fails to disclose access control policy which is taught by Patton and both Kakui and Patton fails to disclose treatment content of the source data which is taught by Saxena. Incroporating the teachings of Saxena and Patton to Kakui allows for a access control policy to change its policy from its source data information to a processed (treated) data information conveniently. 

Regarding Claim 9, Kakui in view of Patton teaches the data access control system of Claim 5. However, Kakui does not, but in related art, Patton teaches: wherein the policy administration unit applies the most rigid access control policy out of a plurality of access control policies (Paragraph [0062 lines 1-3] E.N. Access Control Policy is based on a rule or a set of rules that applies to an object. With the Policy Manager able to implement access control policies, the manager is able to pick the difficulty of the policy for said files)

Kakui and Patton do not, but in related art, Saxena teaches: derived from a plurality of first data files in which a plurality of treatment source data is stored to the second data file in which the treated data is stored. (Paragraph [0255 lines 6-8] E.N. The data warehouse which can also be referred as a data store is able to process raw data such as source data into a formatted ‘treated’ data before it is stored in the data warehouse.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakui in view of Patton to incorporate the teachings of Saxena because Kakui fails to disclose applying access control policy which is taught by Patton. Kakui and Patton both fail to disclose treatment of source data which is taught by Saxena. Incorporating the teachings of Saxena and Patton to Kakui allows for a system to use the policy manager to implement the policy of their choice using the source and processed data. 

Regarding Claim 10, Kakui in view of Patton teaches the data access control system of Claim 9. However, the combination of Kakui and Patton do not, but in related art, Saxena teaches: wherein in a case where the plurality of access control policies is inconsistent with each other, the policy administration unit notifies a manager of the inconsistency. (Paragraph [0072 lines 7-11] E.N. Learned/inferred rules can be compared with stated access control policy rules to determine if there is any sort of inconsistencies when there are new actors/objects added to the existing infrastructure)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakui in view of Patton to incorporate the teachings of Saxena because Kakui and Patton both fail to explicitly disclose inconsistencies with the access control policies which is taught by Saxena. Incorporating the teachings of Saxena to Kakui and Patton allows for the system to find inconsistencies with access control policies when there are new data files added and try to remediate those inconsistencies successfully. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435